DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to amendment and terminal disclaimer filed on 3/22/2021 in which claims 1-30 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Kim (US 20150207601 A1) teach a UE to receive CSI-RS using QCL assumption related to CRS of a certain cell. The QCL CRS 
information includes the number of CRS ports (crs-PortsCount) and MBSFN 
subframe configuration information. The UE can recognize CRS port information obtained through serving cell search and MBSFN configuration information obtained through SIB 2 and utilize cell ID related information (qcl-ScramblingIdentity) contained in QCL CRS information which is identical to that of the serving cell of the UE. However the cited prior arts, alone or in combination with the terminal disclaimer, fail to anticipate or render obvious the following recited features: receiving, based on the QCL information, at least a first RS of the one or more types of RSs associated with a first cell ID of the different cell IDs, wherein the first RS is quasi- colocated with a second RS of the one or more types of RSs associated with a second cell ID of the different cell IDs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20150207601-$ or US-20150124691-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633